                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                             )
                                                   )
ANTONIO DARREL FERGUSON                            )      Case No. 20-01546-MH3-13
KELLYE MICHELLE FERGUSON                           )      Chapter 13
                                                   )      Judge Harrison
         Debtors.                                  )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: September 30, 2020
IF A RESPONSE IS TIMELY FILED THE HEARING DATE WILL BE: October 14, 2020 at 8:30 am
via AT&T Conference Line using call-in number 1-888-363-4749 and access code 6926390#

 TRUSTEE'S NOTICE OF MOTION TO DISALLOW IN PART CLAIM OF U.S. BANK TRUST,
    NA (PAYEE BSI FINANCIAL SERVICES) (COURT CLAIM 16) AND REQUEST TO
    DETERMINE AMOUNT NECESSARY TO CURE THE DEFAULT AND MAINTAIN
                                PAYMENTS

         Henry E. Hildebrand, III, Chapter 13 Trustee, has asked the court for the following relief: Motion
to Disallow in part the Claim of U.S. Bank Trust, NA (Payee BSI Financial Services) (Court claim 16) and
Request to Determine Amount Necessary to cure the default and maintain payments

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

    1. File with the court your response or objection explaining your position. Please note: the Bankruptcy
       Court for the Middle District of Tennessee requires electronic filing. Any response or objection
       you wish to file must be submitted electronically. To file electronically, you or your attorney must
       go to the court website and follow the instructions at: <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736 5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

    2. Your response must state the deadline for filing responses, the date of the scheduled hearing and
       the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the Court’s website at
<https://ecf.tnmb.uscourts.gov>.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.

                                                       /s/ James M. Davis
                                                       James M. Davis
                                                       Counsel to the Chapter 13 Trustee




Case 3:20-bk-01546          Doc 96     Filed 08/31/20 Entered 08/31/20 13:24:13                    Desc Main
                                       Document     Page 1 of 4
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                           )
                                                 )
ANTONIO DARREL FERGUSON                          )      Case No. 20-01546-MH3-13
KELLYE MICHELLE FERGUSON                         )      Chapter 13
                                                 )      Judge Harrison
         Debtors.                                )

     MOTION TO DISALLOW IN PART THE CLAIM OF U.S. BANK TRUST, NA (PAYEE BSI
    FINANCIAL SERVICES) (COURT CLAIM 16) AND REQUEST TO DETERMINE AMOUNT
           NECESSARY TO CURE THE DEFAULT AND MAINTAIN PAYMENTS

        Henry E. Hildebrand, III, Chapter 13 Trustee, by and through counsel, respectfully requests that
the Court disallow in part the claim of U.S. Bank Trust, NA (Payee BSI Financial Services) (Court claim
16)and requests that the Court determine the amount necessary to cure the default and maintain payments
on the claim.

        The proof of claim asserts a prepetition arrearage of $23,124.89, which includes an escrow
deficiency of $4,818.95 and a projected escrow shortage of $2,616.00. The proof of claim also states a
postpetition payment, effective April 1, 2020, in the amount of $1,374.94.

        The projected escrow shortage on the proof of claim matches the target balance on the escrow
statement attached to the proof of claim. But that statement provides an account projection that begins April
2020 (one month postpetition). The target balance for the month of filing in March 2020 would be one
payment less ($347.66 less). The Trustee, therefore, calculates a prepetition escrow shortage of $2,268.34
and a total prepetition arrearage of $22,777.23.

         The stated postpetition payment on the proof of claim is not consistent with the escrow statement.
The statement shows a base escrow payment of $347.66. Because the confirmed plan provides to cure the
prepetition arrearage (the full deficiency and projected shortage), the postpetition payment should not
include any additional amount to recover a prepetition escrow shortage.

         WHEREFORE, the premises considered, the Trustee requests that the Court determine that the
amount necessary to cure the prepetition default for the claim of U.S. Bank Trust, NA (Payee BSI Financial
Services) (Court claim 16) is no greater than $22,777.23 and that the Court disallow the claim to the extent
it states a prepetition arrearage greater than that amount. The Trustee further requests that the Court
determine that the amount necessary to maintain payments on the claim under § 1322(b)(5) is $1,326.44
(principal and interest $978.78 and escrow $347.66). The Trustee also requests that the Court award any
other relief that the Court determines is appropriate.
                                                       Respectfully submitted,

                                                      /s/ James M. Davis
                                                      James M. Davis
                                                      Counsel to the Chapter 13 Trustee
                                                      P. O. Box 340019
                                                      Nashville, TN 37203-0019
                                                      615-244-1101; Fax 615-242-3241
                                                      www.ch13nsh.com
                                                      pleadings@ch13nsh.com



Case 3:20-bk-01546         Doc 96     Filed 08/31/20 Entered 08/31/20 13:24:13                  Desc Main
                                      Document     Page 2 of 4
                                      CERTIFICATE OF SERVICE

                 I, the undersigned, hereby certify that on August 31, 2020, true and correct copies of the
attached notice, motion, and proposed order were served in the following manner:

By Electronic Case Noticing to:
U.S. Trustee, 318 Customs House, 701 Broadway, Nashville, TN 37203

By U. S. Postal Service, postage prepaid to:
Antonio Darrel Ferguson, Kellye Michelle Ferguson, 1314 Alamo Ave, Murfreesboro, TN 37129;
Adrienne Trammell-Love, 7009 Lenox Village Dr, Ste 103, Nashville, TN 37211;
U.S. Bank Trust, NA, c/o BSI Financial Services, 1425 Greenway Dr, Ste 400, Irving, TX 75038;
BSI Financial Services, c/o InCorp Services, Inc., 216 Centerview Dr, Ste 317, Brentwood, TN 37027-
3226

By Certified U.S. Mail:
U.S. Bank Trust , NA, Attn: Beverly Freeney, Officer, Service of Process Under FRBP 7004(h), 100 Wall
St, Ste 1600, New York, NY 10005



                                                      Respectfully submitted,

                                                      /s/ James M. Davis
                                                      James M. Davis
                                                      Counsel to the Chapter 13 Trustee




Case 3:20-bk-01546         Doc 96     Filed 08/31/20 Entered 08/31/20 13:24:13                  Desc Main
                                      Document     Page 3 of 4
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                          )
                                                )
ANTONIO DARREL FERGUSON                         )      Case No. 20-01546-MH3-13
KELLYE MICHELLE FERGUSON                        )      Chapter 13
                                                )      Judge Harrison
         Debtors.                               )

                                              PROPOSED

     ORDER DISALLOWING IN PART CLAIM OF U.S. BANK TRUST, NA (PAYEE BSI
 FINANCIAL SERVICES) (COURT CLAIM 16) AND DETERMINING AMOUNT NECESSARY
              TO CURE THE DEFAULT AND MAINTAIN PAYMENTS

                 It appearing to the Court, based upon the request of the Trustee as indicated by his
electronic signature below, that the Trustee has filed a notice and motion seeking the disallowance in part
of the claim of U.S. Bank Trust, NA (Payee BSI Financial Services) (Court claim 16) and requesting that
the Court determine the amount necessary to cure the default and maintain payments on the claim, and that
the Trustee has received no objection to the motion, it is, therefore,

                ORDERED, the amount necessary to cure the prepetition default for the claim of U.S. Bank
Trust, NA (Payee BSI Financial Services) (Court claim 16) is no greater than $22,777.23 and the claim is
disallowed to the extent it states a prepetition arrearage greater than that amount; it is further

                 ORDERED, the amount necessary to maintain payments on the claim under § 1322(b)(5)
is $1,326.44 (principal and interest $978.78 and escrow $347.66)


                                                 THIS ORDER WAS SIGNED AND ENTERED
                                                 ELECTRONICALLY AS INDICATED AT THE
                                                 TOP OF THE FIRST PAGE.
APPROVED BY:

/s/ James M. Davis
James M. Davis
Counsel to the Chapter 13 Trustee
P. O. Box 340019
Nashville, TN 37203-0019
615-244-1101; Fax 615-242-3241
www.ch13nsh.com
pleadings@ch13nsh.com



Case 3:20-bk-01546         Doc 96    Filed 08/31/20 Entered 08/31/20 13:24:13                 Desc Main
                                     Document     Page 4 of 4
